PER CURIAM.
Former Wife appeals1 the parties’ final judgment of dissolution of marriage. We affirm all portions of the trial court’s order other than the award to Former Wife of the enhanced portion of Former Husband’s interest in the medical center partnership. See Watford v. Watford, 652 So.2d 1225 (Fla. 4th DCA 1995). On remand, we direct the trial court to award the enhanced partnership interest to Former Husband and to award Former Wife a marital asset of equivalent value.
REVERSED AND REMANDED WITH DIRECTIONS.
BOOTH, JOANOS and WOLF, JJ., concur.

. We affirm wiffiout comment the issues raised in Former Husband’s cross-appeal.